                Case 1-18-42802-nhl               Doc 31-1   Filed 01/03/19    Entered 01/04/19 10:21:38


 Information to identify the case:
 Debtor
                    Northfield 30 Corp.                                     EIN 82−3598569
                    Name


 United States Bankruptcy Court Eastern District of New York
                                                                            Date case filed for chapter 11 5/15/18
 Case number: 1−18−42802−nhl




                                                NOTICE OF DISMISSAL OF CASE
NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) having filed a Chapter 11 petition in bankruptcy on May 15, 2018, and an order having
been signed by the Honorable Nancy Hershey Lord, United States Bankruptcy Judge, on January 3, 2019 for the
dismissal of said petition.

You are notified that the petition of the above−named debtor(s) has been dismissed.

Notice is further given that if there are any outstanding filing fees due, they must be paid in full to the Clerk of Court
upon receipt of this notice.

 Dated: January 4, 2019


                                                                   For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnod.jsp [Notice of Dismissal rev. 03/07/17]
